Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2022 has been entered.

DETAILED ACTION
Status of Claims
This action is in response to the amendment filed on 7/11/2022 for application 16/174,064 filed on 10/29/2018. Claim 1 – 3, 5 – 11 and 13 – 16 are pending and have been examined. 

Claim 1 and 9 are amended.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2018, 10/31/2018, 3/10/2020, 5/20/2020, 4/15/2021 and 3/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to the Remarks
Applicant's remark filed on 12/29/2021 has been fully considered but they are not persuasive. 
Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding 101 rejection, applicant state that the current amended claim 1 are not directed to a judicial exception and the amendment claim does not direct toward an abstract idea in the Prong One test base on the recited multiple circuits. Examiner respectfully disagree. The recited multiple circuits are recited in high generality with mere instruction to implement abstract ideas and thus direct to the abstract idea. More details are in the claim rejection under 101 section. Applicant further state that the amended claim provide operations to improve current neural network technology more specifically hardware chip and thus integrate into a practical application. Examiner respectfully disagree. The amended caching circuit to perform caching function, the direct memory access circuit for direct memory access, the controller circuit to decode to micro instructions and the dependency relationship determination circuit to detect data conflict are common computer functions and not directly link to the pooling operation or neural network computation. The computation circuit and data selector circuit are recited in high generality with mere instruction to perform data processing task which amounts to no more than “apply it” (or equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 – 3, 5 – 11 and 13 – 16 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Regarding Claim 1, 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 1 is directed to an apparatus, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 1 recite the abstract ideas in the following limitations:
selecting a portion of the input values based on a pooling kernel that include a data range in response to the pooling instruction
generating one or more pooling result based on the selected portion of the input value 
combine the pooling results into output neuron data 
The steps of selecting recite observation and evaluation of mental process, the step of generating result and combine results recite mathematical calculation of mathematical concept, and the step of determine data conflict recites observation and evaluation of mental process. Thus, the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 1 recite the following additional elements along with the abstract ideas:
a direct memory access circuit configured to receive a pooling instruction and input neuron data from a memory
a controller circuit configured to receive the pooling instruction from the direct memory access circuit and decode the pooling instruction into one or more micro instructions
a pooling circuit
an on-chip neuron caching circuit configured to retrieve and temporary store the input neuron data 
wherein the input neuron data is formatted as a two dimensional data structure that includes multiple input values
a computation circuit that includes a data selector circuit
where input neuron data and the output neuron data respectively indicate result of two consecutive layers in the neural network
a data dependency relationship determination circuit
determine whether a data conflict exists between a target range of a reading micro-instruction which has not been executed and a target range of a writing micro-instruction being executed 
The additional element of direct memory access circuit receiving instruction and input data, controller circuit receive instruction and decode instruction and on-chip neuron caching circuit receive and store data are recited at high level of generality, which add insignificant extra solution activity to the judicial exception. The additional element of pooling circuit, computation circuit, data selector circuit and data dependency relationship determination circuit are cited in high level of generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer. The additional element of e and g generally linking the use of judicial exception to a particular technological environment or field of use. The additional element of i, as described in the specification paragraph 0033, recite the detection of data dependency in parallel computing which is highly generic and adds insignificant extra solution activity to the judicial exception MPEP 2106.05(h). 
Claim 1 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional steps of receiving instruction, receiving input and store data values are recited at high level of generality, which is well-understood, routine, conventional data receiving and storing activity recognized by the court (MPEP 2106.05(d)). The recited additional steps of decode instruction into micro-instructions also recited at high level of generality, which is well-understood, routine, conventional activity in the computer architecture field (see at least Null, an Introduction to a Simple Computer, The Essentials of Computer Organization and Architecture, Jones & Bartlett (Third Edition) 2012, page 4, where generally two ways in which a control unit can be implemented … small program or hardware; page 19, where the instruction is decoded into control signals). The additional element of, computation circuit, data selector circuit and data dependency relationship determination circuit are cited in high level of generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer. The additional element of e and g generally linking the use of judicial exception to a particular technological environment or field of use. The additional element of pooling circuit in an apparatus for neural network is well-known routine conventional in the industry as the pooling layer is one of the major processes in a CNN and/or a DNN (See Chen, DaDianNao a Machine-Leaning Supercomputer, 47th Annual IEEE/ACM International Symposium on Microarchitecture, 2014, page. 610, col. 2, Main Layer Types, ln. 1 – 4, fig. 1 & fig. 3). The additional element of i, as described in the specification paragraph 0033, recite the detection of data dependency in parallel computing that is well-understood, routine, conventional activity in the computer architecture field (See at least Mutlu -447-spring15-lecture7-pipelining-afterlecture, ECE447 Carnegie Mellon University, 2015, page 53 & 59 – 62) 
Claim 1 do not contribute inventive concept.


Regarding Claim 2, 
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 2 is directed to an apparatus, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 2 recite the abstract ideas in the following limitations:
calculating an average value for the selected portion of the input values as the pooling result 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 2 recite the following additional elements along with the abstract ideas:
an average calculator circuit 
The additional element of average calculator circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 2 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of average calculator circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 2 do not contribute inventive concept.


Regarding Claim 3, 
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 3 is directed to an apparatus, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 3 recite the abstract ideas in the following limitations:
calculating a maximum value for the selected portion of the input values as the pooling result 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 3 recite the following additional elements along with the abstract ideas:
a comparer circuit
The additional element of comparer circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 3 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of comparer circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 3 do not contribute inventive concept.


Regarding Claim 5, 
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 5 is directed to an apparatus, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 5 does not recite additional limitations that are direct to an abstract idea. 
Step 2A Prong Two Analysis:
Claim 5 recite the following additional elements along with the abstract ideas:
the data range of the pooling kernel is a two-dimensional data range
The additional element is recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the additional element is recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 


Regarding Claim 6, 
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 6 is directed to an apparatus, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 6 recite the abstract ideas in the following limitations:
adjusting the data range in the pooling kernel 
The steps of adjusting recite the observation and evaluation of mental process as the data range is used in the step of selecting input values. Thus, the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 6 recite the following additional elements along with the abstract ideas:
the computation circuit
The additional element of computation circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 6 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of computation circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 6 do not contribute inventive concept.


Regarding Claim 7, 
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 7 is directed to an apparatus, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 7 recite the abstract ideas in the following limitations:
calculating an output data gradient vector based on a size of the pooling kernel and an input data gradient vector. 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 7 recite the following additional elements along with the abstract ideas:
a multiplier circuit 
The additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 7 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 7 do not contribute inventive concept.


Regarding Claim 8, 
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 8 is directed to an apparatus, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 8 recite the abstract ideas in the following limitations:
calculating an output gradient vector based on an index vector associated with the maximum value and an input data gradient vector 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 8 recite the following additional elements along with the abstract ideas:
a multiplier circuit 
The additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 8 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 8 do not contribute inventive concept.

Regarding Claim 9, 
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 9 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 9 recite the abstract ideas in the following limitations:
selecting a portion of the input values based on a pooling kernel that include a data range in response to the pooling instruction
generating one or more pooling results based on the selected portion of the input value 
combine the pooling results into output neuron data 
The steps of selecting recite observation and evaluation of mental process, the step of generating result and combine results recite mathematical calculation of mathematical concept, and the step of determine data conflict recites observation and evaluation of mental process. Thus, the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 9 recite the following additional elements along with the abstract ideas:
a direct memory access circuit configured to receive a pooling instruction and input neuron data from a memory
a controller circuit configured to receive the pooling instruction from the direct memory access circuit and decode the pooling instruction into one or more micro instructions
a pooling circuit
an on-chip neuron caching circuit configured to retrieve and temporary store the input neuron data 
wherein the input neuron data is formatted as a two dimensional data structure that includes multiple input values
a computation circuit that includes a data selector circuit
where input neuron data and the output neuron data respectively indicate result of two consecutive layers in the neural network
a data dependency relationship determination circuit 
determine whether a data conflict exists between a target range of a reading micro-instruction which has not been executed and a target range of a writing micro-instruction being executed 
The additional element of direct memory access circuit receiving instruction and input data, controller circuit receive instruction and decode instruction and on-chip neuron caching circuit receive and store data are recited at high level of generality, which add insignificant extra solution activity to the judicial exception. The additional element of pooling circuit, computation circuit, data selector circuit and data dependency relationship determination circuit are cited in high level of generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer. The additional element of e and g generally linking the use of judicial exception to a particular technological environment or field of use. The additional element of r, as described in the specification paragraph 0033, recite the detection of data dependency in parallel computing which is highly generic and adds insignificant extra solution activity to the judicial exception MPEP 2106.05(h).
Claim 9 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional steps of receiving instruction, receiving input and store data values are recited at high level of generality, which is well-understood, routine, conventional data receiving and storing activity recognized by the court (MPEP 2106.05(d)). The recited additional steps of decode instruction into micro-instructions also recited at high level of generality, which is well-understood, routine, conventional activity in the computer architecture field (see at least Null, an Introduction to a Simple Computer, page 4, where generally two ways in which a control unit can be implemented … small program or hardware; page 19, where the instruction is decoded into control signals). The additional element of, computation circuit, data selector circuit and data dependency relationship determination circuit are cited in high level of generality and amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer. The additional element of e and g generally linking the use of judicial exception to a particular technological environment or field of use. The additional element of pooling circuit in an apparatus for neural network is well-known routine conventional in the industry as the pooling layer is one of the major processes in a CNN and/or a DNN (See Chen, DaDianNao a Machine-Leaning Supercomputer, 47th Annual IEEE/ACM International Symposium on Microarchitecture, 2014, page. 610, col. 2, Main Layer Types, ln. 1 – 4, fig. 1 & fig. 3). The additional element of r, as described in the specification paragraph 0033, recite the detection of data dependency in parallel computing that is well-understood, routine, conventional activity in the computer architecture field (See at least Mutlu -447-spring15-lecture7-pipelining-afterlecture, ECE447 Carnegie Mellon University, 2015, page 53 & 59 – 62)
Claim 9 do not contribute inventive concept.


Regarding Claim 10, 
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 10 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 10 recite the abstract ideas in the following limitations:
calculating an average value for the selected portion of the input values as the pooling result 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 10 recite the following additional elements along with the abstract ideas:
an average calculator circuit 
The additional element of average calculator circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 10 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of average calculator circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 10 do not contribute inventive concept.


Regarding Claim 11, 
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 11 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 11 recite the abstract ideas in the following limitations:
calculating a maximum value for the selected portion of the input values as the pooling result 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 11 recite the following additional elements along with the abstract ideas:
a comparer circuit
The additional element of comparer circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 11 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of comparer circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 11 do not contribute inventive concept.


Regarding Claim 13, 
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 13 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 13 does not recite additional limitations that are direct to an abstract idea. 
Step 2A Prong Two Analysis:
Claim 13 recite the following additional elements along with the abstract ideas:
the data range of the pooling kernel is a two-dimensional data range
The additional element is recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the additional element is recited in high generality and generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 

Regarding Claim 14, 
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 14 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 14 recite the abstract ideas in the following limitations:
adjusting the data range in the pooling kernel 
The steps of adjusting recite the observation and evaluation of mental process as the data range is used in the step of selecting input values. Thus, the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 14 recite the following additional elements along with the abstract ideas:
the computation circuit
The additional element of computation circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 14 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of computation circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 14 do not contribute inventive concept.


Regarding Claim 15, 
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 15 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 15 recite the abstract ideas in the following limitations:
calculating an output data gradient vector based on a size of the pooling kernel and an input data gradient vector. 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 15 recite the following additional elements along with the abstract ideas:
a multiplier circuit 
The additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 15 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 15 do not contribute inventive concept.


Regarding Claim 16, 
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis
Claim 16 is directed to a method, which is one of the statutory categories. 
Step 2A Prong One Analysis: 
Claim 16 recite the abstract ideas in the following limitations:
calculating an output gradient vector based on an index vector associated with the maximum value and an input data gradient vector 
The steps of calculating recite the mathematical calculation of mathematical concept and thus the claim falls within judicial exception of mental processes of abstract idea and requires further analysis under Step 2A Prong Two.
Step 2A Prong Two Analysis:
Claim 16 recite the following additional elements along with the abstract ideas:
a multiplier circuit 
The additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 16 do not integrate the abstract idea into a practical application.
Step 2B Analysis:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. In the Subject Matter Eligibility Test Step 2B, the recited additional element of multiplier circuit amounts to no more than a recitation of the words "apply it" (or an equivalent), or no more than mere instructions to implement an abstract idea or other exception on a computer.
Claim 16 do not contribute inventive concept.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 – 3, 5 – 6, 9 – 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being obvious over Chen, DaDianNao a Machine-Leaning Supercomputer, 47th Annual IEEE/ACM International Symposium on Microarchitecture, 2014, in view of Du, A Small Footprint High Throughput Accelerator for Ubiquitous Machine-Leaning, International Conference on Architectural Support for Programming Languages and Operating System, 2014, Dalmia US20170169339A1 Optimized Execution Order Correlation with Production Listening Order, Jan 2016, Herrero US20150178246A1 Processing Device for Performing Convolution Operations, 2013, and further in view of Hughes, US20140189308A1, Method Apparatus Instructions and Logic to provide Vector Address Conflict Detection Functionality, 2014.

Regarding Claim 1, Chen discloses: An apparatus of pooling operation in a neural network (Chen, fig. 11 where the accelerator [apparatus of pooling operation]), comprising: 
a controller circuit configured to receive the pooling instruction (Chen, fig. 3, where the control processor CP [controller circuit] that receive/execute instructions for operation)
a pooling circuit that includes an … neuron caching circuit configured to retrieve and temporary store the input neuron data (Chen, page. 612, fig. 3 & col. 2, para. 3, ln. 5 – 8, where the architecture [include circuit for pooling operation] contains buffers [neuron caching circuit] for caching input/output neurons [input neuron data] and synapses), wherein the input neuron data is formatted as a two dimensional data structure that includes multiple input values (Chen, fig. 1 & page. 610, col. 2, para. 5, where in(x,y) [two dimensional data structure] represents the input neuron activities at position (x,y); input data at  multiple position has multiple values)
 a computation circuit that includes a data selector circuit configured to select a portion of the input values based on a pooling kernel that include a data range in response to the pooling instruction, wherein the computation circuit is further configured to generate one or more pooling result based on the selected portion of the input values (Chen, fig. 1 & page. 611, col. 1, para. 2, where the architecture [including circuit for computation and data selection] perform pooling operation to find the max in (x … x+Kx, y … y+ky) [selected portion of input; data range in response to pooling kernel] where Kx, Ky are based on the kernel, and generate output [pooling result] to the next layer) and combine the pooling results into output neuron data (Chen fig. 1, where the output of pooling layer is the combined output of each pooling operation out(x,y)), wherein the input neuron data and the output neuron data respectively indicate results of two consecutive layers in the neural network (Chen, fig. 1, where the input data of the pooling layer is the result of the prior layer [consecutive layer] and the output of the pooling layer is the result of the pooling layer); 
Chen does not explicitly disclose: 
a direct memory access circuit configured to receive a pooling instruction and input neuron data from a memory 
an on-chip neuron caching circuit
Receive pooling instruction from the direct memory access circuit and decode the pooling instruction into one or more micro instructions
a data dependency relationship determination circuit configured to determine whether a data conflict exists between a target range of a reading micro-instruction which has not been executed and a target range of a writing micro-instruction being executed
Du explicitly discloses: 
a direct memory access circuit configured to receive … input neuron data from a memory (Du, fig. 11 & sec. 5.2.2 para. 1, where DMA [direct memory access circuit] request are issued to NBin; the NBin is the buffer stores the neuron input data, DMA is implemented to move input data from last layer NBout [memory] )
an on-chip neuron caching circuit (Du, sec. 5, para. 2, & fig. 15, where buffer NBin [cache] is designed on the chip)
Chen and Du both teach machine learning architecture and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Chen’s disclosure of multi-chip machine learning super computer architecture with Du’s disclosure of high throughput machine learning accelerator chip to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification to achieve a faster and lower energy machine learning implementation(Du, abs., para. 3).
Chen in view of Du do not explicitly disclose:
a direct memory access circuit configured to receive a pooling instruction
Receive pooling instruction from the direct memory access circuit and decode the pooling instruction into one or more micro instructions
a data dependency relationship determination circuit configured to determine whether a data conflict exists between a target range of a reading micro-instruction which has not been executed and a target range of a writing micro-instruction being executed
Dalmia explicitly disclose:
a direct memory access circuit configured to receive a pooling instruction; receive pooling instruction from the direct memory access circuit (Dalmia, para. 0112, ln. 1 – 9, where in some embodiments, the system includes multiple computers connected by a network … communicate technical data and/or technical instructions through direct memory access)
Chen in view of Du and Dalmia both teach machine learning architecture and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Chen (in view of Du)’s disclosure of distributed machine learning architecture with Dalmia’s disclosure of distributed computational architecture using DMA to distribute instruction to achieve the claimed teaching as the combination yield predictable results.
Chen in view of Du and Dalmia do not explicitly disclose:
decode the pooling instruction into one or more micro instructions
a data dependency relationship determination circuit configured to determine whether a data conflict exists between a target range of a reading micro-instruction which has not been executed and a target range of a writing micro-instruction being executed
Herrero discloses:
decode the pooling instruction into one or more micro instructions (Herrero, para. 0071, ln. 10 – 19, where fetch instruction from memory and feeds them to an instruction decoder … decoder decodes a received instruction into one or more operations called “micro-instructions” also referred to as uops)
a data dependency relationship determination circuit configured to determine whether a data conflict exists between a … micro-instruction which has not been executed and a … micro-instruction being executed (Herrero, para. 0073, ln. 14 – 18, where the uop schedulers [data dependency relationship determination circuit] determine when a uop is ready to execute based on the readiness of their dependent input register operand sources [based on data conflict] and the availability of the execution resources the uops needs; para. 0076, where the uops scheduler  dispatch dependent operations before the parent load has finished executing … if a data load misses in the data cache, there can be dependent operation … the independent ones are allowed to complete; i.e., the uop scheduler based on the data register readiness [conflict] of the operation in execution to make decision if the next uop is ready to be executed)
Chen (in view of Du and Dalmia) and Herrero both teach CNN computational model implementation and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Chen (in view of Du and Dalmia)’s disclosure of distributed machine learning model with Herrero’s disclosure of the low level computational execution steps to achieve the claimed teaching as the combination yield predictable results.
Chen in view of Du, Dalmia and Herrero do not explicitly disclose: 
a data dependency relationship determination circuit configured to determine whether a data conflict exists between a target range of a reading micro-instruction which has not been executed and a target range of a writing micro-instruction being executed
Hughes explicitly disclose: 
a data dependency relationship determination circuit configured to determine whether a data conflict exists between a target range of a reading micro-instruction which has not been executed and a target range of a writing micro-instruction being executed (Hughes, para. 0005, where SIMD memory reads and writes (through gather and scatter operation); para. 0043, where to resolve dependencies in gather-modify-scatter SIMD operations; para. 0080, where dispatch dependent operations before the parent load has finished executing [writing operation] … logic to handle memory misses; i.e., in the read-modify-write operations, the depending instruction read the same memory range that the parent operation write to, the system of Hughes disclose a logic to check if the data missed in memory which in term is the incomplete executing of parent operation [write]. This is analogous to paragraph 0033 of the  specification in instant application which the amended additional limitation is described in detail: the target range of reading data by a reading instruction conflicts or overlaps with the target range of writing data by a writing instruction of higher priority )
Chen (in view of Du, Dalmia and Herrero) and Hughes both teach processor micro-architecture of executing instructions and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Chen (in view of Du, Dalmia and Herrero)’s disclosure of the micro-architecture operation of neural network with Hughes’s disclosure of the memory conflict detection in gather-modify-scatter operation to achieve the claimed teaching. One of the ordinary skilled in the art would have motivated to make this modification to reduce the difficulties of processing multiple data concurrently or simultaneously in SIMD operations (Hughes, para. 0006). 

Regarding Claim 2, Chen further discloses: wherein an average calculator circuit of the pooling circuit is configured to calculate an average value for the selected portion of the input values as one of the pooling results (Chen, page. 611, col. 1, para. 2, where the architecture [including circuit to perform average calculation] implements pooling layer compute the … average over a number of neighbor points).

Regarding Claim 3, Chen further discloses: wherein a comparer circuit of the pooling circuit is configured to select a maximum value from the selected portion of the input values as the pooling result (Chen, page. 611, col. 1, para. 2, where the architecture [including circuit to perform comparation of numbers] implement pooling layer compute the max … over a number of neighbor points).

Regarding Claim 5, Chen further discloses: wherein the data range of the pooling kernel is a two- dimensional data range (Chen, fig. 1 & page. 611, col. 1, para. 2, where kernel data range has kx,ky 2 dimension).

Regarding Claim 6, Chen further discloses: wherein the computation circuit of pooling circuit is further configured to adjust the data range in the pooling kernel (Chen, page. 611, col. 1, para. 2, where kernel size [data range] Kx,Ky are variables and can be set [adjust] by desired operation).

Regarding Claim 9 – 11 and 13 – 14, Claim 9 – 11 and 13 – 14 are the method claim corresponding to claim Claim 1 – 3 and 5 – 6. Claim 9 – 11 and 13 – 14 are rejected with the same reason as Claim 1 – 3 and 5 – 6. 

Claim 7 – 8 and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, DaDianNao a Machine-Leaning Supercomputer, 47th Annual IEEE/ACM International Symposium on Microarchitecture, 2014 in view of Du, A Small Footprint High Throughput Accelerator for Ubiquitous Machine-Leaning, International Conference on Architectural Support for Programming Languages and Operating System, 2014, Dalmia US20170169339A1 Optimized Execution Order Correlation with Production Listening Order, Jan 2016, Herrero US20150178246A1 Processing Device for Performing Convolution Operations, 2013, Hughes, US20140189308A1, Method Apparatus Instructions and Logic to provide Vector Address Conflict Detection Functionality, 2014, further in view of CS231n, Convolutional Neural Networks for Visual Recognition, Github.io, Stanford University, 2015.

Regarding Claim 7, depending on Claim 1, Chen in view of Du, Dalmia, Herrero and Hughes discloses the apparatus of Claim1. Chen further discloses: 
wherein the computation circuit of the pooling circuit is further configured to calculate an output data gradient vector (Chen, page 615, col. 2, para. 3, ln. 11 – 13, where during the gradient computation step, the input and output gradient are calculated)
Chen in view of Du, Dalmia, Herrero and Hughes does not explicitly disclose:
 calculate an output data gradient vector based on a size of the pooling kernel and an input data gradient vector.
CS231n explicitly discloses: 
calculate an output data gradient vector based on a size of the pooling kernel and an input data gradient vector (CS231n, page. 2, last paragraph & page. 8, figure, where during the back propagation, the output gradient vector (2.00, 0.00) of the pooling operation is based on the kernel size 2 and the input gradient 2.00 as illustrated in the figure below).

    PNG
    media_image1.png
    223
    334
    media_image1.png
    Greyscale

Chen (in view of Du, Dalmia, Herrero and Hughes) and CS231n both teach pooling operation in deep neural network and are analogous. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combining Chen (in view of Du, Dalmia and Herrero)’s disclosure of apparatus and method of implementing neural network with CS231n’s disclosure of backpropagation detail operations in pooling layer to achieve the claimed teaching. One of the ordinary skill in the art would have motivated to make this modification in order to implement backpropagation in neural network (CS231n. page. 1, Motivation, ln. 1 – 2).

Regarding Claim 8, Chen further discloses:
a multiplier circuit of the pooling circuit is further configured to calculate an output data gradient vector (Chen, page 611, col. 2, para. 1, were architecture [including circuit for multiplication] performs multiplication to calculate output in the training phase; page 615, col. 2, para. 3, ln. 11 – 13, where during the gradient computation step in the training phase, the input and output gradient are calculated)
Chen in view of Du, Dalmia, Herrero and Hughes does not explicitly disclose: 
calculate an output data gradient vector based on an index vector associated with the maximum value and an input data gradient vector.
CS231n discloses: 
calculate an output gradient vector based on an index vector associated with the maximum value and an input data gradient vector (CS231n, page 23, Backpropagation, ln. 3 – 5, where it is common to keep track of the index of the max activation [index vector associated with the maximum value] so that gradient routing is efficient during backpropagation. i.e., the output gradient vector for the back propagation is based on the index of the max activation; page. 2, last paragraph & page. 8, figure, where during the back propagation, the output gradient vector (2.00, 0.00) of the pooling operation is based on the input gradient 2.00 as illustrated in the figure above).

Regarding Claim 15 – 16, Claim 15 – 16 are the method claim corresponding to claim Claim 7 – 8. Claim 15 – 16 are rejected with the same reason as Claim 7 – 8. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C./Examiner, Art Unit 2122                

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122